Exhibit 10.3

 

MONSTER WORLDWIDE, INC.

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made, effective as of
[                    ], 200[  ] (the “Grant Date”), by and between MONSTER
WORLDWIDE, INC., a Delaware corporation (hereinafter called the “Company”), and
[                                            ] (hereinafter called the
“Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Committee desires to award to the Participant pursuant to the
Company’s 2008 Equity Incentive Plan, as amended (the “Plan”), shares of Common
Stock upon such terms and subject to such forfeiture and other conditions as set
forth in this Agreement (the “Restricted Stock”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             Grant of the Restricted Stock.  Subject to the terms and
conditions of the Plan and this Agreement, the Participant is awarded as
Restricted Stock [          ] shares of Common Stock for a purchase price of
zero ($0.00).  The Restricted Stock shall vest and become nonforfeitable, if at
all, in accordance with Section 2 hereof.

 

2.             Vesting.

 

(a)           Subject to the Participant’s continuous employment by the Company
and its Affiliates, the Restricted Stock granted to the Participant shall vest
and become nonforfeitable as to the percentage of the Restricted Stock indicated
on the dates specified below (each a “Restricted Stock Vesting Date”), [provided
that the performance conditions on attached Schedule A have been satisfied prior
to the first Restricted Stock Vesting Date.  If the performance conditions on
Schedule A have not been satisfied prior to the first Restricted Stock Vesting
Date, all of the shares of Restricted Stock granted pursuant to this Agreement
shall terminate and be forfeited as of the first Restricted Stock Vesting Date]:

 

Date

 

Percentage of Restricted
Stock Becoming Vested

 

First Anniversary of Grant Date

 

    

%

Second Anniversary of Grant Date

 

    

%

Third Anniversary of Grant Date

 

    

%

Fourth Anniversary of Grant Date

 

    

%

 

In the event the above vesting schedule results in the vesting of any fractional
share of Common Stock, such fractional share of Common Stock shall not be deemed
vested hereunder but shall

 

1

--------------------------------------------------------------------------------


 

vest and become nonforfeitable when such fractional share of Common Stock
aggregates a whole share of Common Stock.

 

(b)           If the Participant’s continued employment by the Company and its
Affiliates is terminated or terminates for any reason (other than death or
Disability), then the Restricted Stock, to the extent not then vested, shall be
forfeited by the Participant to the Company without consideration; provided,
however, that if the Participant’s continued service terminates because of the
Participant’s death or Disability, then the Restricted Stock, to the extent not
then vested and not previously forfeited, shall immediately become fully vested.

 

(c)           Notwithstanding any other provision of this Agreement to the
contrary, in the event that a Change in Control shall occur prior to the date
that all of the Restricted Stock is vested, then to the extent not previously
forfeited all of the unvested Restricted Stock shall vest effective upon the
Change in Control.  In the event that a Change in Control occurs on a date prior
to the date that a Participant is determined to be Disabled for purposes of the
Plan and this Agreement, but the Committee, in its sole determination, expects
the Participant to be Disabled at the end of the 9-month period referred to in
Section 3(a) of this Agreement, then all of the unvested Restricted Stock of
such Participant, to the extent not previously forfeited, shall vest upon the
date of the Change in Control.

 

(d)           In the event that any calendar date on which vesting is
purportedly scheduled pursuant to the terms of Section 2 is not a Business Day,
the vesting shall automatically be delayed until the first Business Day
following that calendar date.  “Business Day” means a date on which commercial
banks in New York, New York are open for general business.

 

3.             Certain Definitions.   Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.  The following term shall
have the following meaning:

 

(a)           “Disability” or “Disabled” means, notwithstanding any definition
in the Plan, that, in the determination of the Committee, the Participant is
both (i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that can be expected to last for a continuous period of not
less than 12 months and (ii) (x) in case the Participant is eligible for the
long term disability program offered to United States-based employees by the
Company or its Affiliates, the Participant has actually received long term
disability benefits for no less than 9 months or (y) in case the Participant is
not eligible for such long term disability program solely by virtue of not
having been based in the United States, the Participant would have been eligible
to receive long term disability benefits for no less than 9 months but for the
Participant not being based in the United States.  For purposes of
Section 2(b) above, it is understood that the Disability shall be deemed to be
incurred on the last day of the 9-month period contemplated in clause (ii) of
the immediately preceding sentence.  In the event the Participant has met the
condition set forth in clause (i) of the first sentence of this definition but
does not satisfy the condition set forth in clause (ii) of this definition
solely by reason of the Participant’s death, then the provisions of such clause
(ii) shall be deemed to have been satisfied and for purposes of
Section 2(b) above the Disability shall be deemed to be incurred on the date of
such death.

 

2

--------------------------------------------------------------------------------


 

4.             Delivery of Restricted Stock.  The Restricted Stock hereby
awarded shall be maintained in “book-entry” form, registered in the
Participant’s name on the stock transfer books of the Company, and no actual
certificates therefore shall be delivered by the Company.  As a condition to the
receipt of the Restricted Stock, the Participant is required to open an account
with the third party administering the Company’s equity awards programs
(currently Charles Schwab) (the “Administrator”), and[, subject to the
applicable performance conditions on Schedule A having been satisfied,] as and
to the extent such Restricted Stock shall vest pursuant to Section 2, the
Company shall cause the shares of vested Restricted Stock (net of any shares
required to be withheld) to be credited to the Participant’s account with the
Administrator.  The Participant shall be the record owner of the Restricted
Stock until such Restricted Stock is forfeited pursuant to Section 2 hereof.  As
record owner, the Participant shall be entitled to all rights of a holder of the
Common Stock, except that (1) any and all shares of Common Stock received by the
Participant with respect to the unvested Restricted Stock as a result of a stock
dividend, stock split, spin-off, split-off, recapitalization, capital
reorganization, reclassification of shares of Common Stock, merger or
consolidation shall be deemed to be Restricted Stock subject to all of the
provisions of this Agreement and shall vest at the same time as the Restricted
Stock giving rise to such additional shares received, and (2) until the
Restricted Stock Vesting Date, the Restricted Stock shall be subject to the
limitations on transfer set forth in the Plan and Section 10 of this Agreement,
and the Company may so limit transfers of the Restricted Stock on its books. 
The Participant agrees to take such action and execute such instruments which
the Company or the Administrator may deem necessary or advisable to accept,
maintain, receive or transfer the Restricted Stock in accordance with the Plan
and this Agreement.

 

5.             No Employment Rights; Termination of Employment.  Nothing in this
Agreement shall give the Participant any right to continue in the employment of
the Company or any of its Affiliates or to interfere in any way with the right
of the Company or any of its Affiliates to terminate the employment of the
Participant.  For purposes of this Agreement, a Participant’s continued
employment shall not be deemed terminated solely by virtue of the Participant’s
voluntary cessation of employment in circumstances that the Committee determines
are reasonably likely to result in a Disability for so long as the Committee
determines that the Participant continues to satisfy the conditions that would
ultimately lead to the Committee’s determination that the Participant has
incurred a Disability.

 

6.             Plan Provisions.  The provisions of the Plan shall govern, and if
or to the extent that there are inconsistencies between those provisions and the
provisions hereof, the provisions of the Plan shall govern.  The Participant
acknowledges receipt of a copy of the Plan prior to the execution of this
Agreement.

 

7.             Withholding. In the event that prior to any vesting date the
Participant has not provided the Company with notice (which may be by written
notice or by an election made via the website operated by the Administrator)
(the “Payment Notice”) at least five (5) Business Days prior to that vesting
date to the effect that the Participant will provide the Company payment of the
amount, if any, deemed necessary by the Company in its reasonable discretion to
enable the Company and its Affiliates to satisfy the minimum federal, foreign or
other tax withholding or similar obligations of the Company and its Affiliates
with respect to the shares of Common Stock vesting on such vesting date or in
the event the Participant provides the Payment Notice but does not deliver
payment of the appropriate amount to the Company, then the

 

3

--------------------------------------------------------------------------------


 

Company shall satisfy the minimum federal, foreign or other tax withholding or
similar obligation of the Company and its Affiliates with respect to such
vesting by withholding the number of whole shares of Common Stock (on and valued
as of the vesting date) sufficient to satisfy such minimum withholding and other
obligations.

 

8.             Notices. All notices or other communications to be given or
delivered in connection with this Agreement shall be either in electronic format
or in writing and shall be deemed to have been properly served if delivered
electronically, personally, by courier, or by certified or registered mail,
return receipt requested and first class postage prepaid, in the case of notices
to the Company, to the attention of Director of Human Resources, at the
Company’s offices at 5 Clock Tower Place, Suite 500, Maynard, MA 01754 and in
the case of notices to the Participant, to the Participant’s last known address
(as noted in the Participant’s personnel file) or such other addresses
(including any electronic mail addresses) as the recipient party has specified
by prior written notice to the sending party. All such notices and
communications shall be deemed received upon the actual delivery thereof in
accordance with the foregoing.

 

9.             Binding Effect; Headings.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  The subject headings of Sections are included
for the purpose of convenience only and shall not affect the construction or
interpretation of any of the provisions of this Agreement.

 

10.           Non-Assignability, Etc.  The Restricted Stock may not be assigned,
alienated, pledged, attached, hypothecated, sold or otherwise transferred or
encumbered by the Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance of the Restricted Stock shall
be void and unenforceable against the Company.

 

11.           Securities Laws; Insider Trading.  The Committee may from time to
time impose any conditions on the Restricted Stock as it deems necessary or
advisable to ensure that the Plan, this Agreement and the issuance and resale or
any securities comply with all applicable securities laws, including without
limitation Rule 16b-3 under the Exchange Act and the Securities Act of 1933, as
amended (the “Securities Act”). Such conditions may include, among other things,
the requirement that certificates for shares of Common Stock to be issued to the
Participant hereunder contain a restrictive legend in such form and substance as
may be determined by the Committee. Without limiting the foregoing, it is
understood that Affiliates of the Company may resell Common Stock only pursuant
to an effective registration statement under the Securities Act, pursuant to
Rule 144 under the Securities Act, or pursuant to another exemption from
registration under the Securities Act. The Participant understands and agrees
that any and all transactions involving shares of Common Stock or other
securities of the Company must comply with applicable laws, rules, regulations
and policies, including but not limited to the Company’s policy regarding
insider trading, which policy, among other things, prohibits transactions
involving shares of Common Stock or other securities of the Company by
individuals who have material non-public information relating to the Company.

 

12.           General.  This Agreement shall become valid and binding on the
parties, effective as of the Grant Date, when accepted by the Participant via
the website operated by the Administrator.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York (other than
the conflict of laws provisions thereof).  This Agreement

 

4

--------------------------------------------------------------------------------


 

constitutes the entire agreement between the parties with respect to the subject
matter hereof and controls and supersedes any prior understandings, agreements
or representations by or between the parties, written or oral with respect to
its subject matter, including but not limited to the provisions of any and all
employment agreements and offer letters (such as terms providing for
acceleration or other enhancement to restricted stock or other equity interests
in the event of the occurrence of specified events), except and only to the
extent of any rights of the Company or its Affiliates relating to Section 280G
of the Internal Revenue Code of 1986, as amended, and may not be modified except
by written instrument executed by the parties.  The Participant has not relied
on any representation not set forth in this Agreement.

 

13.           Amendment or Modification; Waiver.  This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms or covenants
hereof may be waived, only by a written instrument executed on behalf of the
Company (as authorized by the Committee) and the Participant; provided that the
Agreement may be unilaterally amended by the Company without Participant consent
to conform the Agreement to any changes required by the Administrator or as a
result of the change of Administrator.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

[PERFORMANCE CONDITIONS]

 

General:

 

All determinations by the Committee referred to in this Schedule A shall be
(i) made by the Committee in the form of a written certification, (ii) made in
the Committee’s sole and absolute discretion, (iii) to the extent applicable,
made in accordance with the requirements of Section 162(m) of the Internal
Revenue Code (and the regulations thereunder) and (iv) final and binding for all
purposes.

 

For purposes of clarity, it is understood and agreed that in the event the
Committee determines, in its sole and absolute discretion, that [the performance
conditions] were not attained, then no shares of Restricted Stock shall vest and
become nonforfeitable and all shares of Restricted Stock granted pursuant to
this Agreement shall terminate and be forfeited.  In the event the Committee, in
its sole and absolute discretion, determines that [the performance conditions]
were attained, then the terms and conditions of this Agreement, including but
not limited to the vesting terms, shall be applicable; provided, however, that
the foregoing terms are not intended and shall not be construed or interpreted
to give the Committee the power to increase the number of shares granted to a
“covered employee” within the meaning of Section 162(m)(3) of the Internal
Revenue Code.

 

As a condition to receiving the Restricted Stock, the Participant agrees that
the Restricted Stock granted pursuant to this Agreement may be reduced and that
the Company may seek recovery from the Participant in accordance with Section 11
of the 2008 Equity Incentive Plan.

 

6

--------------------------------------------------------------------------------